Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	The amendments and response filed on January 10, 2022 are received.
	Claims 21, 24, 25 and 27-32 are canceled by applicant. 
New claim 41 is added.
Claims 33-41 are pending in this application and are being examined on the merits.

Answer to Arguments:
	 Rejection(s) not reinstated:
Claims, 21, 24, 25 and 27-32, are canceled by applicant on 01/10/2022, therefore the rejection of claims 21, 24, 25 and 27-30 under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al., Dotson et al. and Varga et al., the rejection of claims 21, 24, 25 and 27-31 under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al. and Varga et al. as applied to claims 21, 24, 25 and 27-30 above, and further in view of previously cited Zyl e al., and the rejection of caims 21, 24, 25, 27-30 and 32 under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al., Dotson et al. and Varga et al. as applied to claims 21, 24, 25 and 27-30 above, and further in view of Berson et al., are not reinstated.

With respect to the rejection of claims 33-39 under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al. and Varga et al., and the rejection of claims 33-40 under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al. and Varga et al. as applied to claims 33-39 above, and further in view of previously cited Berson et al., applicant argues (pages 4 part II. continued on page 5 of Remarks filed on 1/10/2022) that: 
“The Office relies on Varga and Palonen respectively to cure the first two deficiencies noted above, however, the Office has failed to establish a prima facie case of obviousness because the Office merely concluded that the claimed simultaneously detoxifying and fermenting would have been obvious in light of the "sequential detoxifying and fermenting" taught during the process of Jonsson. … without even providing any explanation regarding its relevance)."

Regarding the previously amended claim 33, although Jönsson et al. do not teach the dry solids content of the pre-treated lignocellulose-containing material after pretreatment (from step a) during hydrolysis is in the range of 5-50% by weight. However, Jönsson et al. teach “% solids” in the lignocellulose-containing material is from 20%-32% (hardwood and softwood in general contains 20%-25% and 26-32% lignin respectively) (see for example, p. 692 left-hand column 2nd paragraph). 
In addition, Varga et al. teach “% dry solids content” of the pre-treated lignocellulose-containing material during hydrolysis is in the range of 5-50% by weight (alkaline and acidic wet oxidation pretreated corn stover at 8-20% dry matter or DM during SSF) (see for example, Abstract and p. 569 right-hand column 2nd paragraph and p. 571 Table 1 first row % DM). Therefore, because the type of the lignocellulose-containing material being pre-treated in the claimed method is not stipulated the claimed % dry solids content of the pre-treated lignocellulose-containing material during hydrolysis in the range of 5-50% by weight would have been obvious in view of the combined teachings of Jönsson et al. and Varga et al. and would have been optimized by a person of ordinary skill in the art at the time of the invention. Because Jönsson et al. teach “% solids” in the lignocellulose-containing material is from 20%-32% , and because Varga et al. teach “% dry solids content” of the pre-treated lignocellulose-containing material during hydrolysis is in the range of 5-50% by weight.
Regarding claim 33, Jönsson et al. do not teach hydrolyzing the pre-treated lignocellulose-containing material with one or more cellulases (claim 33 step b). However, Palonen et al. teach hydrolyzing a pre-treated lignocellulose-containing material with one or more cellulases (hydrolysis of steam-pretreated softwood or SPS with simultaneous and sequential combinations of laccase with cellulases) increase sugar yield and improve the downstream ethanol production processes (see for example, Abstract, p. 551 right-hand column 2nd paragraph and p. 555 both columns, and p. 556 right-hand column last paragraph and right-hand column 3rd paragraph). 
Therefore, a person of ordinary skill in the art at the time the invention was made knowing that hydrolyzing a pre-treated lignocellulose-containing material with one or more cellulases increase sugar 

Regarding claim 33, although Jönsson et al. do not teach simultaneous detoxifying and fermenting (claim 33 step c). However, as mentioned above Jönsson et al. teach a process for producing a fermentation product comprising sequential detoxification and fermentation of the pre-treated, lignocellulose-containing material with a fermenting organism. 
It should be noted that Jönsson et al. teach the pre-treated lignocellulose-containing material subsequently fermented after detoxification, by adjusting the pH of the medium containing the material to 5.5 (p. 692 right-hand column “Ethanolic fermentation”) which is very close to the adjusted pH of the pre-treated lignocellulose-containing material for detoxification with laccase, i.e., pH 5.3 (p. 692 left-hand column last paragraph “Detoxification procedure”). Jönsson et al. further teach it is best to avoid a separate detoxification step and heterologous expression of laccase (see p. 696 left-hand column last paragraph).
Therefore, the claimed simultaneous detoxifying and fermenting, i.e., making the detoxifying and fermenting steps combined/continuous would have been obvious in view of the teachings of Jönsson et 
The 103 rejections are maintained for the reasons explained above (Also see 103 rejections below for more detail). 

Applicant's amendments to the claims i.e., adding new claim 41, filed on 01/10/2022 necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al. and Varga et al.

Claim interpretation:
For examination purposed and giving the claims the broadest reasonable interpretation in light of the specification, solids is being interpreted as mainly lignin and polysaccharides (see applicant’s specification paragraph [0054]).
2 and steam, and formation of a hydrolysate) (see for example, p.692 left-hand column “Materials & Methods" 3rd and 4th paragraphs) and c) detoxifying, wherein the detoxification is with one or more laccases and/or one or more peroxidases and the fermentation is with a fermenting organism (detoxifying lignocellulosic hydrolysate with a laccase enzyme and/or a lignin peroxidase enzyme or both) (see for example, p.692 1st column “Materials & Methods" last paragraph-continued on right-hand column 1st paragraph), and fermenting the pre-treated, hydrolyzed lignocellulose- containing material (fermenting using a fermenting organism, ethanol fermentation, etc.) (see for example, p.692 right-hand column 2nd paragraph lines 1-3).
Regarding claim 34, Jönsson et al. teach wherein the lignocellulose-containing material is chemically, mechanically and/or biologically pre-treated in step (a) (pre-treating wood by impregnating with SO2 and steam) (see for example, p.692 left-hand column “Materials & Methods" 3rd).
Regarding claim 35, Jönsson et al. teach wherein the pre-treated, hydrolyzed lignocellulose- containing material is detoxified with one or more laccases (detoxifying lignocellulosic hydrolysate with a laccase enzyme and/or a lignin peroxidase enzyme or both) (see for example, p.692 1st column “Materials & Methods" last paragraph-continued on right-hand column 1st paragraph),
Regarding claim 36, Jönsson et al. teach wherein the pre-treated, hydrolyzed lignocellulose- containing material is detoxified with one or more peroxidases (detoxifying lignocellulosic hydrolysate with a laccase enzyme and/or a lignin peroxidase enzyme or both) (see for example, p.692 1st column “Materials & Methods" last paragraph-continued on right-hand column 1st paragraph),
Regarding claim 37, Jönsson et al. teach wherein the fermenting organism is a yeast strain of the genus Saccharomyces (Saccharomyces cerevisiae) (see for example, p. 692 right-hand column 2nd paragraph).
nd paragraph).
Regarding claim 39, further comprising removing/separating the solids after pre-treating the lignocellulose-containing material from the liquor before detoxification (filtering the lignocellulose-containing compound after pretreatment, removing solids and collecting the filtrate) (p.692 1st column “Materials & Methods" 3rd paragraph).

Regarding the limitations of claim 33, Jönsson et al. do not teach the dry solids content of the pre-treated lignocellulose-containing material after pretreatment (from step a) during hydrolysis is in the range of 5-50% by weight, hydrolyzing the pre-treated lignocellulose-containing material with one or more cellulases and/or one or more hemicellulases (claim 33 step b), and detoxifying and fermenting are simultaneous (claim 33 step c).
Regarding the claimed % dry solids in claim 33, although Jönsson et al. do not teach the % dry solids content in the range of 5-50% by weight. However, Jönsson et al. teach “% solids” in the lignocellulose-containing material is from 20%-32% (hardwood and softwood in general contains 20%-25% and 26-32% lignin respectively) (see for example, p. 692 left-hand column 2nd paragraph). 
In addition, Varga et al. teach “% dry solids content” of the pre-treated lignocellulose-containing material during hydrolysis is in the range of 5-50% by weight (alkaline and acidic wet oxidation pretreated corn stover at 8-20% dry matter or DM during SSF) (see for example, Abstract and p. 569 right-hand column 2nd paragraph and p. 571 Table 1 first row % DM). 
Therefore, because the type of the lignocellulose-containing material being pre-treated in the claimed method is not stipulated the claimed % dry solids content of the pre-treated lignocellulose-containing material during hydrolysis in the range of 5-50% by weight would have been obvious in view of the combined teachings of Jönsson et al. and Varga et al. and % dry solids content of the pre-treated 

Regarding hydrolyzing the pre-treated lignocellulose-containing material with one or more cellulases claim 33, Jönsson et al. do not teach hydrolyzing the pre-treated lignocellulose-containing material with one or more cellulases and/or one or more hemicellulases (claim 33 step b). 
However, Palonen et al. teach hydrolyzing a pre-treated lignocellulose-containing material with one or more cellulases (hydrolysis of steam-pretreated softwood or SPS with simultaneous and sequential combinations of laccase with cellulases) increase sugar yield and improve the ethanol production processes (see for example, Abstract, p. 551 right-hand column 2nd paragraph and p. 555 both columns, and p. 556 right-hand column last paragraph and right-hand column 3rd paragraph). 
Therefore, a person of ordinary skill in the art at the time the invention was made knowing that hydrolyzing a pre-treated lignocellulose-containing material with one or more cellulases increase sugar yield and improve ethanol production downstream (as taught by Palonen), would have been motivated to apply the teachings of prior art and modify the method taught by Jönsson et al. according to the teachings of Palonen et al. with a reasonable expectation of success in hydrolyzing the pre-treated, detoxified lignocellulose-containing material with one or more cellulases before fermentation. Because Jönsson et al. teach a process for producing a fermentation product from lignocellulose-containing material, comprising the steps of: (a) pre-treating lignocellulose-containing material; (b) detoxifying comprising subjecting the pre-treated lignocellulose-containing material to one or more phenolic compound oxidizing enzymes and/or one or more enzymes exhibiting peroxidase activity with one or more laccases and/or one or more peroxidases; and (d) fermenting using a fermenting organism, and because Palonen et al. teach hydrolyzing a pre-treated, detoxified lignocellulose-containing material with one or more cellulases increase sugar yield, and improve the ethanol production processes.

It should be noted that Jönsson et al. teach the pre-treated lignocellulose-containing material subsequently fermented after detoxification, by adjusting the pH of the medium containing the material to 5.5 (p. 692 right-hand column “Ethanolic fermentation”) which is very close to the adjusted pH of the pre-treated lignocellulose-containing material for detoxification with laccase, i.e., pH 5.3 (p. 692 left-hand column last paragraph “Detoxification procedure”). Jönsson et al. further teach it is best to avoid a separate detoxification step because of it costs, and further teach heterologous expression of laccase (see p. 696 left-hand column last paragraph).
Therefore, the claimed simultaneous detoxifying and fermenting, i.e., making the detoxifying and fermenting steps combined/continuous would have been obvious in view of the teachings of Jönsson et al. regarding sequential detoxifying and fermenting steps (Also, see MPEP 2144.04 V. E. “Making Continuous”).  A person of ordinary skill in the art would have had a reasonable expectation of success in performing the detoxifying and fermenting steps in the method taught by Jönsson et al. simultaneously because Jönsson et al. teach sequential detoxifying and fermenting steps, and further because the conditions of fermentation and detoxification steps taught by Jönsson et al. are similar. The motivation for example, would be because Jönsson et al. further teach separate detoxification step is costly.


Claims 33-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al. and Varga et al. (BIOTECHNOLOGY AND BIOENGINEERING, 2004, Vol. 88, No. 5, p. 567-574) as applied to claims 33-39 above, and further in view of previously cited Berson et al.


Regarding claim 40, Berson et al. teach lignocellulose-containing material comprising corn stover or corn fiber for ethanol production (pretreated corn stover slurry) (see for example, p. 613 “Materials and Methods”, and p. 614 “Results and Discussion”).
Therefore, in view of the above teachings, a person of ordinary skill in the art at the time the invention was made would have been motivated to substitute the lignocellulosic material comprising corn stover or corn fiber taught by Berson et al. for the lignocellulosic material in the process for producing a fermentation product from lignocellulose-containing material (combined teachings of Jönsson et al., Palonen et al. and Varga et al.) with a reasonable expectation of success in providing the claimed steps of (a) pre-treating a lignocellulose-containing material, hydrolyzing the pre-treated lignocellulose-containing material with one or more cellulases and/or one or more hemicellulases, simultaneously detoxifying and fermenting the pre-treated, hydrolyzed lignocellulose-containing material, wherein the detoxification is with one or more laccases and/or one or more peroxidases and the fermentation is with a fermenting organism. The, motivation, for example, as taught by Berson et al. would be because corn stover is substrate for ethanol production.


Claims 33-39 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over previously cited Jönsson et al. in view of Palonen et al. and Varga et al. and further in view of Larsson et al. (2001, which is cited in IDS filed on 6/12/2018) and previously cited Zyl e al.

The combined teachings of Jönsson et al. in view of Palonen et al. and Varga et al. with respect to the limitations of claims 33-39 were discussed above in detail.

However, as indicated above, Jönsson et al. teach the pre-treated lignocellulose-containing material subsequently fermented after detoxification, by adjusting the pH of the medium containing the material to 5.5 (p. 692 right-hand column “Ethanolic fermentation”) which is very close to the adjusted pH of the pre-treated lignocellulose-containing material for detoxification with laccase, i.e., pH 5.3 (p. 692 left-hand column last paragraph “Detoxification procedure”). Jönsson et al. further teach it is best to avoid a separate detoxification step because of it costs, and further teach heterologous expression of laccase (see p. 696 left-hand column last paragraph).
Further, as indicated above, Palonen et al. teach simultaneous detoxification and hydrolysis of pre-treated lignocellulose-containing material, wherein hydrolysis is with one or more cellulases and detoxification is with one or more laccases (hydrolysis of steam-pretreated softwood or SPS with simultaneous combinations of laccase with cellulases) increased sugar yield, and in order to improve the ethanol production processes (see for example, Abstract, p. 551 right-hand column 2nd paragraph and p. 555 both columns, and p. 556 right-hand column last paragraph and right-hand column 3rd paragraph). 
	In addition, at the time the invention was made the technique of simultaneous detoxification and fermentation was well known in the art and being used for producing fermentation product to reduce cost (allowing ethanolic fermentation and detoxification of a lignocellulosic hydrolysate to proceed simultaneously by Saccharomyces yeast that secretes laccase) (see for example, p. 116 right-hand column 1st paragraph below Abstract, p. 1664 right-hand column 2nd paragraph, and p. 1165 “Results” of Larsson et al., 2001, which is cited in IDS filed on 6/12/2018).
	Moreover, Zyl et al. teach simultaneous hydrolysis and the fermentation during the process for producing a fermentation product from lignocellulose-containing material (hydrolysis and fermentation steps combined to ferment pretreated biomass during bioprocessing lignocellulose to bioethanol, nd paragraphs, and p. 207 figure 1 and legend). 
Therefore, in view of the above teachings, a person of ordinary skill in the art at the time the invention would have been motivated to apply the known techniques of simultaneous hydrolysis and the fermentation (taught by Zyl et al.) and simultaneous detoxification and fermentation well known in the art and used for producing fermentation product to reduce cost (taught by Larsson et al.) and modify the process for producing a fermentation product (combined teachings of Jönsson et al., Palonen et al. and Varga et al.) with a reasonable expectation of success in pre-treating a lignocellulose-containing material, and simultaneously detoxifying, hydrolyzing and fermenting the pretreated hydrolyzed lignocellulose-containing material. The motivation would be because Zyl et al. teach simultaneous hydrolysis and the fermentation during the process for producing a fermentation product would lower the cost, because Larsson et al. teach performing simultaneous detoxification and fermentation to producing a fermentation product to reduce cost. A person of ordinary skill in the art would have had a reasonable expectation of success in performing the detoxifying and fermenting steps in the method taught by Jönsson et al. simultaneously, because Jönsson et al. teach sequential detoxifying and fermenting steps, and because the conditions of fermentation and detoxification treatments taught by Jönsson et al. are similar. The motivation for example, would be because Jönsson et al. further teach separate detoxification step is costly, and because Palonen et al. teach simultaneous detoxification and hydrolysis of pre-treated lignocellulose-containing material increase sugar yield and improve ethanol production downstream.

Conclusion:
No claim(s) is allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651